                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DANIEL and SHAVONNE TONNES,                         CASE NO. C18-0468-JCC
10                           Plaintiffs,                  MINUTE ORDER
11            v.

12    U.S. GOLDEN EAGLE FARMS, LP,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ joint status report and stipulated
18   motion to continue trial (Dkt. No. 41). Based on the parties’ representations regarding the
19   progress of settlement negotiations, the Court finds good cause to continue the trial date. The
20   Court AMENDS its case scheduling order as follows:
21                         Event                                           Deadline
22                     Pretrial Order                                   March 30, 2020
23                      Trial Briefs                                     April 6, 2020
24     Proposed finds of facts and conclusions of law                    April 20, 2020
25                      Bench Trial                                      April 20, 2020
26          Given the new trial date and the parties’ representations regarding settlement, and in the

     MINUTE ORDER
     C18-0468-JCC
     PAGE - 1
 1   interests of conserving judicial resources, the Clerk is DIRECTED to re-note Plaintiffs’ motion

 2   for partial summary judgment (Dkt. No. 15) to January 10, 2020. See W.D. Wash. Local Civ. R.

 3   7(l).

 4           DATED this 5th day of August 2019.

 5                                                         William M. McCool
                                                           Clerk of Court
 6
                                                           s/Tomas Hernandez
 7
                                                           Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0468-JCC
     PAGE - 2
